EXHIBIT 11 PEOPLES BANCORP INC. AND SUBSIDIARIES COMPUTATION OF EARNINGS PER SHARE (Dollars in thousands, except per share data) For the Three Months Ended March 31, 2007 2006 BASIC EARNINGS PER SHARE EARNINGS: Net income $5,646 $5,931 AVERAGE SHARES OUTSTANDING: Weighted-average common shares outstanding 10,584,893 10,530,444 BASIC EARNINGS PER SHARE $0.53 $0.56 DILUTED EARNINGS PER SHARE EARNINGS: Net income $5,646 $5,931 AVERAGE SHARES OUTSTANDING: Weighted-average common shares outstanding 10,584,893 10,530,444 Net effect of the assumed exercise of stock options based on the treasury stock method 85,255 124,789 Total weighted-average diluted common shares 10,670,148 10,655,233 DILUTED EARNINGS PER SHARE $0.53 $0.56
